DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12/08/2020 is acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 75, 76, 102-106 and 111-114 are rejected under 35 U.S.C. 102a1 as being anticipated by Kosnik et al. (US 2006/0258004 A1 – hereafter ‘004).
‘004 (Kosnik) discloses a biochamber with a scaffold (Abstract) that includes the following limitations for claim 75: 
“A cell growth substrate article”: ‘004 discloses a biochamber (Fig. 1; [0040]) that is being interpreted as the cell growth substrate of the instant application.  
“a cell growth substrate material”: ‘004 discloses a graft scaffold (scaffold 5; Fig. 1; [0040]) that is being interpreted as the cell growth substrate material of the instant application.  
“an encapsulating material encapsulating the cell growth substrate material and configured to direct flow of a fluid medium through the substrate material”: ‘004 discloses a vessel with a top and bottom (top vessel 1, bottom vessel 2; Fig. 1; [0040]) where this is being interpreted as the encapsulating material of the instant application.  
For claim 76, ‘004 discloses that the vessel, i.e. the encapsulating vessel has a first opening spaced from a second opening (Fig. 1).  
For claim 102, ‘004 discloses that the first and second openings are on opposite sides of one another (Fig. 1).  
For claim 103, the scaffold of ‘004 is being interpreted as monolithic ([0040]).  
For claim 104, discloses a vessel with a top and bottom (top vessel 1, bottom vessel 2; Fig. 1; [0040]) where this is being interpreted as the encapsulating material of the instant application where the two sides are the first and second encapsulating material.  
For claim 105, ‘004 discloses that the bottom vessel (vessel 2, i.e. tray) has a first and second opening (Fig. 1; [0040]).  
For claim 106, ‘004 discloses that the top vessel (vessel 1, i.e. second encapsulating material) covers and seals a third opening (Fig. 1; [0040]).  
For claim 111, ‘004 discloses that the bottom vessel has a first opening as a fluid input and that the walls diverge from one another extending away from the opening (Fig. 1; [0040]).  
For claim 112, ‘004 discloses that the scaffold and vessels form an internal void or opening between the first opening and scaffold. (Fig. 1; [0040]; [0041]).  
For claim 113, ‘004 discloses a graft scaffold (scaffold 5; Fig. 1; [0040]) that is being interpreted as an extracellular matrix material.  
For claim 114, the scaffold of ‘004 is fully capable of retaining growth factors native to the source tissue. 
Therefore, ‘004 meets the limitations of claims 75, 76, 102-106 and 111-114.  


Allowable Subject Matter
Claims 115-119 are allowed.
The following is an examiner’s statement of reasons for allowance: For claim 115, the prior art fails to teach or fairly suggest an article that includes a cell growth substrate with a first and second encapsulating material where the first encapsulating material is in the form of a tray defining a first opening for receiving liquid to contact the substrate material spaced from a second opening for outputting the liquid after contact with the substrate material, the tray also defining a third opening for access to and removal of the substrate material from the tray; and wherein the second encapsulating material is in the form of a film covering and sealing the third opening defined by the tray, the film being peelable from the tray to expose the third opening for access to and removal of the substrate material from the tray.  These limitations are in combination with the claim as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 107-109 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  for claim 107, the prior art fails to teach or fairly suggest where the second encapsulating material is peelable film where this limitation is in combination with the claim as a whole.
Claims 108 and 109 would be allowable for the same reasons as claim 107.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giselbrecht et al. (US 9,618,500 B2) discloses a device for producing a vascular model (col. 3 lines 38-42) with a tray that includes two openings (openings 31 & 32) with a scaffold (scaffold 10) with a film (film 40). However, Giselbrecht does not qualify as prior art. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799